Citation Nr: 0704831	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  04-27 719	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to service connection for joint pain, to include 
as due to an undiagnosed illness related to service in the 
Persian Gulf War.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1988 to 
August 1991 and from June 1996 to March 1997.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefit sought on 
appeal.  

In his substantive appeal to the Board, received in June 
2004, the veteran requested a travel board hearing.  In a 
letter to VA dated in October 2004, the veteran withdrew his 
request for a personal hearing.  38 C.F.R. § 20.704(e).  
Accordingly, the Board will proceed with consideration of 
this appeal based on the evidence of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for joint pain.  In a 
March 2002 statement, the veteran requested a VA examination 
for chronic disabilities, to include join pain, which he 
alleged resulted from his service during the Gulf War.  In 
June 2002, the veteran underwent a Gulf War Registry 
Examination.  The veteran reported joint pain since his 
return from the Gulf War, specifically in his shoulders, 
elbows, and neck.  The examiner noted that the veteran has 
possible inflammatory joint disorder.  In July 2002, the 
veteran complained to the same VAMC but to a different 
examiner, of shoulder and elbow pain for an unspecified 
number of years.  The examiner assessed the veteran as having 
shoulder and joint pain, but did not mention inflammatory 
joint disorder.  The Board is unclear from the June and July 
2002 VA examinations whether the veteran has a diagnosed 
joint related disability, specifically inflammatory joint 
disorder.  The Board finds that a remand is necessary to 
determine whether the veteran has join pain due to an 
undiagnosed illness or whether the joint pain is related to a 
known diagnosis.  

Further, in his Form 9 received by VA in June 2004, the 
veteran contends that he has continual pain in his elbows, 
shoulders, and the base of his neck, and sometimes has pain 
in his hip, knees, toes, and fingers.  The Board notes that 
the veteran did not specifically mention experiencing joint 
pain in his hip, knees, toes, or fingers to the VA examiners 
during his June and July 2002 examinations.  On remand, the 
VA examiner should specifically ascertain which of the 
veteran's joints are affected.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
letter containing Dingess/Hartman v. 
Nicholson (2006) notice information.

2.  The RO should request all of the 
veteran's records from the Oklahoma 
City VAMC from March 1997 to February 
2001 and from August 2002 to the 
present.  In particular, the RO should 
request a 1999 x-ray report showing djd 
in the veteran's left shoulder, a 
benign cyst in his right shoulder, 
inflammation of the joint in the elbow, 
and normal spine.  Any records 
pertaining to joint problems, blood 
tests, and arthritis should be 
obtained.   

3.  After the requested records have 
been obtained, the veteran should be 
scheduled for a VA examination 
pertaining to his claim for service 
connection for joint pain to include as 
due to an undiagnosed illness related 
to service in the Persian Gulf War. 

The claims folder and a copy of this 
REMAND must be made available to the 
examiner in conjunction with the 
examination.  The examination report 
must include responses to the each of 
the following items:

a.	Based on a review of the claims 
folder and the examination findings, 
provide a diagnosis of any joint 
disorder that is present, specifying 
which joints are affected.  If it is 
not possible to provide a specific 
diagnosis, so state.  

b.	If a joint disorder is found, 
state a medical opinion as to the 
likelihood (likely, unlikely, at 
least as likely as not) that the 
veteran's joint disorder is the 
result of any injury or disease 
incurred during his periods of 
active duty service (January 1988 to 
August 1991 and June 1996 to March 
1997), as opposed to being due to 
some other factor or factors.  (The 
term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that 
the medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically 
sound to find in favor of a certain 
conclusion as it is to find against 
it.)  In particular, please take 
into consideration the June 1987 
report of medical history that noted 
that the veteran had a chipped left 
elbow at age 10; the February 1989 
screening note of acute medical 
care, which noted that the veteran 
had a painful right knee, an 
assessment of overuse syndrome, and 
no increase in swollen joints; and 
the July 1991 report of medical 
history finding of treatment for a 
right metacarpal. 

4.  After an appropriate period of time 
or after the veteran indicates that he 
has no further evidence to submit, the 
veteran's claim of service connection for 
joint pain should be readjudicated to 
include consideration of the provisions 
of 38 C.F.R. § 3.317.  In the event that 
the claims are not resolved to the 
satisfaction of the veteran, he should be 
provided a supplemental statement of the 
case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  He should be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


